 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RICHARD TERFLINGER,                                   No. 2:17-cv-0902 AC P
12                          Plaintiff,
13                  v.                                      ORDER
14    B. WILEY, et al.,
15                          Defendants.
16

17              Plaintiff is a state prisoner. Recently, plaintiff’s cellmate wrote the court two disturbing

18   letters expressing concern about the care plaintiff is allegedly not receiving. Good cause

19   appearing, IT IS HEREBY ORDERED that:

20              1. The Clerk of the Court is directed to file the letters under seal, and to send copies of the

21   letters to Monica Anderson, Supervising Deputy Attorney General, as well as to the special

22   master in Coleman v. Newsom, 2:90-cv-0520 KJM DB P (E.D. Cal.); and

23              2. The undersigned requests that Ms. Anderson or someone from her office look into the

24   care being given to plaintiff, and to inform the court within fourteen days as to plaintiff’s care and

25   condition.

26   Dated: March 18, 2020

27
     /terf0702.fb
28
                                                           1
